Thornton, J., concurring.
In whatever point of view this case may be regarded, I am of opinion that th,e evidence was admissible to show that the land in controversy was situated below the ordinary high-water mark of the- bay of San Francisco, as it existed on the seventh day of July, 1846.
Whatever the right of the pueblo was to the land, for which confirmation was sought by the city of San Francisco, it was never held to extend below the ordinary high-water mark of the bay. It was so adjudged by the decree of confirmation entered in May, 1865. The act of Congress of March 8, 1865, ratified the decree as it was made and entered.
If there was no judicial determination binding on the state fixing a different boundary from that of high-water mark as determined by the decree, the evidence above referred to, in my judgment, was clearly admissible. As the decree adjudges to the city nothing beyond high-water mark, evidence was admissible to locate this line so as to show that the land sued for was outside of that line.
In my opinion, the patent which sets forth the decree shows no different determination as to this line from that set forth in the decree itself. The patent shows the only other determination insisted on; and this, when rightly construed, does not vary from the decree. To rightly construe the patent, the whole of it must be taken into view; and regarding all its parts, high-water mark should be held to be the controlling call, to which course and distance must yield. The patent is but the execution of the decree. (United States v. Minor, 114 U. S. 241, 242.) The survey and the patent are made to carry-out its provisions. The maxim that public officers are presumed to do their duty comes in aid of the view that the line of high-water mark is the controlling call. *473The officers who made the survey and issued the patent should not be presumed to have gone beyond the decree which they were to carry out, if it can be justly held that their acts show that they are consistent with its requirements. (See More v. Massini, 37 Cal. 432-436, and Jones v. Martin, 13 Saw. 317.)
I adhere to my concurrence in the opinion of Justice Paterson, delivered on the previous hearing of this case, and will add, that I perceive nothing in the opinion of Justice Fox inconsistent with the opinion of Justice Paterson. With these views, I must hold that the judgment should be affirmed.